PER CURIAM.
Appeal from an order of the municipal court of Minneapolis sustaining defendant’s demurrer to the complaint. A majority of the court are of the opinion, after due consideration, that the instruments upon which the action is founded, which are attached to and made a part of the complaint, are separate, independent contracts or agreements, by which the defendant agreed to apply the sum of money represented by each upon separate purchases of pianos, and are only available to plaintiff, as assignee, when presented in part payment upon separate purchases by him; that he stands in the shoes of the original holders of the instruments, with no greater rights. This construction of the instruments accords with the evident intention of the parties, as made apparent from the whole document, and results in an affirmance of the order appealed from.
Order affirmed.